Citation Nr: 0740137	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-05 410A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
February 1971.  He died in April 2002.  The appellant is the 
widow of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a Travel Board hearing before the 
undersigned in March 2004.  

This matter was previously before the Board in August 2004, 
at which time it was remanded for further development.  

In May 2007, pursuant to VHA Directive 2006-019 dated April 
3, 2006, and pursuant to the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097 
(2000) (codified as amended at 38 U.S.C.A. § 5103A (West 
2002)); 38 U.S.C.A. § 7109 (West 2002); and 38 C.F.R. 
§ 20.901 (2007), the Board requested medical opinions with 
regard to the cause of the veteran's death.  

The requested opinions have been received and the matter is 
now ready for appellate review.  


FINDINGS OF FACT

1. The veteran died in April 2002.

2.  The causes listed on the veteran's death certificate are 
as follows:  immediate cause of death cardiac arrest; due to 
or as a consequence of liver failure and hypovalenic shock; 
due to or as a consequence of liver transplant; due to or as 
a consequence of Hepatitis C.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 50 percent disabling; amputation of the left great 
toe, rated as 30 percent disabling; amputation of the left 
2nd and 3rd toes, rated as 20 percent disabling; shell 
fragment wound of the left leg, Muscle Group XII, rated as 10 
percent disabling; shell fragment wound of the right thigh, 
Muscle Group XIII, rated as 10 percent disabling; and a 
surgical scar of the left thigh, rated as noncompensable.  

4.  Resolving reasonable doubt in favor of the appellant, the 
veteran developed Hepatitis C as a result of blood 
transfusions received in service and this aided or lent 
assistance to the production of the veteran's death.

5.  The appellant's claim for dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  A disability incurred in service contributed to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).

2.  The claim for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.


Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The death certificate shows that the veteran died in April 
2002.  The causes listed on the veteran's death certificate 
were as follows:  immediate cause of death cardiac arrest; 
due to or as a consequence of liver failure and hypovalenic 
shock; due to or as a consequence of liver transplant; due to 
or as a consequence of Hepatitis C.  

At the time of the veteran's death, service connection was in 
effect for PTSD, rated as 50 percent disabling; amputation of 
the left great toe, rated as 30 percent disabling; amputation 
of the left 2nd and 3rd toes, rated as 20 percent disabling; 
shell fragment wound of the left leg, Muscle Group XII, rated 
as 10 percent disabling; shell fragment wound of the right 
thigh, Muscle Group XIII, rated as 10 percent disabling; and 
a surgical scar of the left thigh, rated as noncompensable.  

The Board notes that the veteran was the recipient of the 
Purple Heart, the Combat Action Ribbon, the Vietnamese Cross 
of Gallantry with Palm, the Vietnam Campaign Medal with 
device, the Vietnam Service Medal with One Star, and the 
National Defense Service Medal.

The appellant maintains that the veteran died as a result of 
contracting Hepatitis C due to treatment received as a result 
of injuries sustained while in service in Vietnam, to include 
a blood transfusion.  

A review of the veteran's service medical records reveals 
that he sustained a traumatic amputation of the first, 
second, and third toes through the metatarsal shafts of the 
left foot.  On July 10, 1970, he was evacuated to the USS 
Sanctuary where he underwent operative revision of these toes 
and was then transferred to the U.S. Naval Hospital in 
Bethesda, Maryland, on July 18, 1970.  The veteran then 
underwent another surgery on July 24, 1970, which consisted 
of debridement of a small area, approximately one inch by two 
inches at the distal end of the severed metatarsals with 
application of a split thickness skin graft from a donor site 
on the left thigh.  Treatment records obtained in conjunction 
with the surgeries do not reveal that the veteran was given 
an inservice blood transfusion.  

Subsequent to service, the veteran was diagnosed as having 
Hepatitis C.  The veteran was found to have liver disease 
secondary to alcoholic liver disease and hepatitis.

At the time of a March 2001 outpatient visit, the veteran was 
noted to have Hepatitis C and a past history of alcohol abuse 
with advanced liver disease.  It was noted that the veteran 
may have acquired Hepatitis C with a service-connected injury 
to his lower extremities with more than a three month history 
of hospitalization in 1970 (probable blood transfusion).  

At the time of a May 2001 hospitalization, the veteran was 
noted to be involved in an evaluation for liver 
transplantation.  His cirrhosis was reported to be secondary 
to Hepatitis C probably associated with a blood transfusion 
at the time of a land mine injury in Vietnam, at which time 
he sustained loss of his anterior left foot.  

In February 2002, the veteran underwent a liver transplant.  
He remained hospitalized until his death.  An April 2002 
autopsy report found that the veteran had insulin dependent 
diabetes mellitus and end stage liver disease secondary to 
Hepatitis C and alcoholic cirrhosis, status post liver 
transplant in February 2002, and that he died secondary to 
multisystem organ failure and sepsis.

In a March 2004 letter, a physician associated with the VA 
and who served as an Associate Professor of Medicine at the 
Vanderbilt School of Medicine, indicated that he was writing 
this letter on behalf of the surviving widow of the veteran.  
He noted that the veteran was listed for a liver transplant 
at the Tennessee Valley Healthcare System in March 2001, due 
to chronic Hepatitis C, that was probably acquired by the 
injuries that he received in Vietnam.  He observed that the 
veteran underwent the transplant and that the transplant had 
been funded by VA.  Unfortunately, the veteran encountered 
surgical and medical complications and did not survive, 
expiring in April 2002.  He stated that it was his belief 
that the appellant should be receiving survivor's benefits 
because the veteran died as a direct result of his liver 
transplant for a disease acquired during military service.  

The Board notes that the physician who wrote the above March 
2001 note and the March 2004 letter are one in the same.  The 
March 2001 treatment record noted that the veteran had had a 
probable blood transfusion while in service.  

In May 2007, the Board requested a VHA opinion and asked the 
following questions:  

For the general surgeon: Based on the factual evidence 
contained in the veteran's service medical records and your 
medical analysis thereof, what is the likelihood (i.e., very 
likely, as likely as not, or highly unlikely) that the 
veteran received a transfusion of whole blood or blood 
products when treated for wounds he sustained in early July 
1970?  

For the infectious disease specialist: Based on the factual 
evidence found in the clinical records contained in the 
veteran's claims file, is it possible to determine the 
approximate time and mode of HCV infection with reasonable 
medical certainty and without resort to speculation?  Please 
provide pertinent discussion in support of your conclusion, 
whether negative or affirmative, including the relative risk 
of the veteran's reported history of IV drug use in the 
causation of HCV infection.

For the endocrinologist:  Based on the factual evidence of 
record, was the veteran's diabetes best categorized as type 2 
diabetes?  If the response was affirmative, did type 2 
diabetes play a causative or contributory role in the 
veteran's death?  

Was it as least as likely as not (50 percent probability or 
greater) that any of the veteran's service-connected 
disorders contributed substantially or materially to cause 
death; combined to cause death; aided or lent assistance to 
the production of death; resulted in debilitating effects and 
general impairment of health to an extent that would render 
the veteran materially less capable of resisting the effects 
of other disease or injury primarily causing death; or were 
of such severity as to have a material influence in 
accelerating death?

In a June 2007 report, the VA infectious disease physician 
indicated that if indeed the veteran had a blood transfusion in 
1970, he could have contracted HCV (5-10 percent risk) but the 
odds were more than likely that the veteran acquired it through 
IV drug use, either before, during, or after service, 
particularly given his long history (15 years) of use.  She noted 
that developing cirrhosis 20-25 years after with someone who had 
HCV and drank was within the norm.  She stated that it was 
difficult to determine precisely when he was infected and that 
the risk factors had an overlapping time line.  

In a June 2007 report, a VA staff surgeon stated that a review of 
the records focused on the documentation of the injury and the 
subsequent medical care in 1970.  The examiner indicated that 
from what he could gather from the records, the veteran stepped 
on a booby trap on July 10, 1970, causing an injury to his left 
foot as well as shrapnel wounds to both legs.  He reported that 
he could not find any record of pre-hospital care or 
resuscitation immediately after sustaining the injury.  He 
observed that there was a brief history and physical examination 
dated July 10 which appeared to have been written immediately on 
his arrival to the Naval Hospital.  This note documented the 
traumatic amputations and shrapnel injuries to both lower 
extremities but did not characterize the soft tissue injury in 
terms of severity.  He noted that the initial orders (routine 
pain medication, etc) specify "cancel blood (done)".  The 
examiner indicated that subsequent to that, the veteran was taken 
to the OR for revision of the traumatic amputation of the 1st, 
2nd, and 3rd toes of the left foot.  He noted that the operative 
report describing the case was very brief- just three sentences 
long.  However, it did not imply a difficult case (one that might 
require transfusions) and did not describe the need for 
debridement of the shrapnel wounds.  Furthermore, the record 
shows that the case took thirty minutes with an estimated blood 
loss of 100 cc.  The examiner noted that the veteran appeared to 
have stayed on the ward from July 10 to July 18 before being 
transferred to USNH Bethesda for rehabilitation.  He observed 
that the remainder of the orders during this brief 
hospitalization were included in the chart and there was no order 
for any transfusion.  

The veteran noted that according to his review of the record, it 
seemed very unlikely that the veteran received transfusions of 
whole blood or blood products during this episode.  He stated 
that though not described in great detail, the wounds did not 
appear to have been sufficient to cause significant blood loss.  
He noted that the medical records and orders from that brief 
hospitalization did not show any evidence that a transfusion was 
ordered.  He observed that the admission orders imply that an 
order (perhaps spoken) to have blood available or give blood was 
specifically cancelled.  The examiner indicated that he had 
little knowledge of the trauma surgical care during the Vietnam 
War- for example he did not know if it might have been possible 
that blood would be given in pre-hospital care.  He stated that 
from the records available he believed that it was unlikely that 
the veteran received blood products as a result of his injuries.  

In an undated report, a VA endocrinologist indicated that the 
veteran's medical history was most consistent with a diagnosis of 
Type II diabetes mellitus.  He further stated that he had not 
been given sufficient information concerning specifics of the 
veteran's death to make a determination as to whether diabetes 
played a causative or contributory role in the veteran's death.  

The Board notes that for an appellant to prevail in her claim 
it must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  While the evidence does not overwhelmingly 
support the grant of service connection for the cause of the 
veteran's death, it cannot be stated that the preponderance 
of the evidence is against the claim of service connection 
for the cause of the veteran's death.  

There is no doubt that the veteran sustained a severe injury 
to his left foot in service.  The service medical records do 
not specifically indicate whether the veteran received a 
blood transfusion for his severe injuries.  There is of 
record several opinions from a VA treating physician that the 
veteran contracted Hepatitis C as a result of his having 
received an inservice blood transfusion.  While the VA 
medical surgeon, in his June 2007 opinion, indicated that it 
was unlikely that the veteran received a blood transfusion in 
service based upon the available medical records, he stated 
that he had little knowledge of the trauma surgical care 
during the Vietnam War- for example he did not know if it 
might have been possible that blood would be given in pre-
hospital care.  Moreover, the VA infectious disease reviewing 
physician indicated that if the veteran did receive a blood 
transfusion, then this could have resulted in the contraction 
of HCV.  

As it is at least as likely as not that the veteran received 
a blood transfusion in service and as there are two opinions 
of record indicating that if the veteran had a blood 
transfusion, this could serve as the basis for his 
contraction of Hepatitis C, resolving reasonable doubt in 
favor of the appellant, the Board finds that the veteran 
contracted Hepatitis C as result of his inservice blood 
transfusion.  

As noted above, Hepatitis C is listed on the death 
certificate as being a significant condition contributing to 
death.  As such, it cannot be ruled out as having aided or 
lent assistance to the production of death.  For the reasons 
set forth above, and resolving reasonable doubt in favor of 
the appellant, the Board finds that the record as it stands 
allows for a grant of service connection for the cause of the 
veteran's death.




DIC under 38 U.S.C.A. § 1318

Dependency and indemnity compensation benefits are also 
payable under certain circumstances if the veteran was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability which had been 
totally disabling for a specified period of time.  
38 U.S.C.A. § 1318 (West 2002).

However, as discussed above, the Board has granted service 
connection for the cause of the veteran's death, which is one 
of the bases for establishing entitlement to dependency and 
indemnity compensation benefits.  Therefore, the issue of 
entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 is moot, and this aspect of the 
appellant's claim is dismissed.


ORDER

Service connection for the cause of the veteran's death is 
granted.

The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
dismissed.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


